Exhibit 10.5

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made as of the
27th day of May 2014, between James E. Sharp (the “Executive”) and TIER
REIT, Inc. (formerly known as Behringer Harvard REIT I, Inc.), a Maryland
corporation (the “Company”), and Tier Operating Partnership LP (formerly known
as Behringer Harvard Operating Partnership I LP), a Texas limited partnership
(the “Operating Partnership” and together with the Company, the “Employers”).

 

WHEREAS, the Executive and the Employers entered into that certain Employment
Agreement, dated September 1, 2012 (the “Agreement”), pursuant to which the
Executive is currently employed by the Employers; and

 

WHEREAS, the Executive and the Employers mutually desire to: (a) amend the Term
of the Agreement and (b) clarify the calculation of target annual long-term
incentive awards in the Agreement as more particularly set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.                                      Recitals.  The recitals contained in
this Amendment are hereby incorporated into, and made an integral part of, this
Amendment.  All defined terms used herein that are not otherwise defined shall
have the same meaning ascribed to them in the Agreement.

 

2.                                      Term of Agreement.  Section 1(a) of the
Agreement is hereby amended and restated as follows:

 

“(a)  Term.  The Employers hereby employ the Executive, and the Executive hereby
accepts such employment for an initial term commencing as of September 1, 2012
(the “Commencement Date”) and continuing until May 31, 2017 (the “Initial
Term”), unless sooner terminated in accordance with the provisions of Section 3;
with such employment to automatically continue following the Initial Term for an
additional one-year period in accordance with the terms of this Agreement
(subject to termination as aforesaid) unless either party notifies the other
party in writing of its intention not to renew this Agreement at least 60 days
prior to the expiration of the Initial Term (the Initial Term, together with any
such extension of employment hereunder, shall hereinafter be referred to as the
“Term”).”

 

3.                                      Calculation of Target Annual Long-Term
Incentive Awards.  Section 2(c) of the Agreement is hereby amended and restated
as follows:

 

“(c)  Long Term Incentive Awards.  The Executive shall be entitled to receive
equity awards under the Company’s 2005 Incentive Award Plan, as amended (and any
other successor plan) at the discretion of the Compensation Committee.  The
Executive’s target annual long-term incentive award shall be equal to at least
32 percent of his combined Base

 

--------------------------------------------------------------------------------


 

Salary and target annual cash incentive compensation attributable to such
calendar year during the Term.  The size of each equity award granted to the
Executive shall be reasonable in light of the contributions made or anticipated
to be made by the Executive for the period for which such equity award is made. 
Each long-term incentive award shall be in writing and shall include all vesting
and relevant performance terms and conditions.”

 

4.                                      Binding Effect of Amendment.  This
Amendment shall be binding on all successors and permitted assigns of the
parties hereof.

 

5.                                      Severability.  The enforceability or
invalidity of any provision of this Amendment shall not affect the
enforceability or validity of any other provision.

 

6.                                      Headings.  The headings have been
inserted solely as a matter of convenience to the parties and shall not affect
the construction or meaning thereof.

 

7.                                      Ratification.  The Executive and the
Employers hereby ratify and confirm their respective obligations under the
Agreement, as modified by this Amendment.  If any inconsistency exists or arises
between the terms of the Agreement and the terms of this Amendment, the terms of
this Amendment shall prevail.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

 

 

 

 

TIER REIT, INC.

 

 

 

 

 

/s/ Scott W. Fordham

 

By:

Scott W. Fordham

 

Its:

President

 

 

 

 

 

 

TIER OPERATING PARTNERSHIP LP

 

 

 

 

 

/s/ Scott W. Fordham

 

By:

Scott W. Fordham

 

Its:

President

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ James E. Sharp

 

James E. Sharp

 

2

--------------------------------------------------------------------------------